10
11

12
13

14
15

16
17
18
19
20
21

2
23
24
25
26
27
28

Gase 1:19-cv-00466,PLM-RSK ECF No. 1 filed 06/12/19. PagelD.1 PR4bER;2KZ

June 12, 2019 2:45 PM

U.S. DISTRICT COURT
WESTERN DISTRICT OF 1 Ol)

tg
ilb_ Scanned by 2) !/3//4

1:19-cv-466

Paul L. Maloney
United States District Judge

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN

DON R. BUDD, IN PRO SE No.
100 Minges Creek Place, F-111
Battle Creek, Michigan 49015-4285
TTY ONLY (269) 979-8516,

Plaintiff,
* COMPLAINT
(1) SUMMIT POINTE
140 West Michigan Avenue ISSUES:
eke 1. ADA, Title III (42 U.S.C. section 12182)

Voice (269) 966-1460

(2) SUMMIT POINTE SOUTH 2. Section 504 (29 U.S.C. section 794)
3630 Capital Avenue, 5 3. Persons with Disabilities Civil Rights Act

pee (265) 070-8353, anh (MA 220 of 1976 Sec. 37.1101-.1607)

(3) BATTLE CREEK HEALTH 4. Medical Malpractice (MCL 600.2912)

SYSTEMS (now dba: BRONSON 5
HEALTHCARE GROUP)
601 John Street

Kalamazoo, Michigan 49007
Voice (269) 341-8721,

. False/Unlawful Imprisonment
(Restatement (2™) of Torts, Section 31)

(4) Fieldstone Center (now dba:
BRONSON BEHAVIORAL HEALTH
SERVICES)

165 North Washington Avenue
Battle Creek, Michigan 49017,
Does 1-100, Defendants.

 

 

 

Budd0o0o1

 
Oo co YQ An UA Sf WW NO —

wo NY NY NH KH NB NO NY NO | | FH SF FF Fe FeO eS le
oN DBD A F&F WY HO |&H§ CO O fF A DBD WH f& WY HO —| S&S

 

Gase bTS-Cv- O04 Gag EM-RSIC ECF No. 1 filed 06/121" hg PagelD.2 Page 2 of 27

Here comes the Plaintiff, Don R. Budd in Pro Se, not of free will but out
of necessity, since discrimination also extends to law offices in the District of
Michigan. None will accept a Deaf client. The only ADA Attorney in Battle
Creek claims they fight the ADA, not enforce it. Disability Rights Groups all
tell me my issues are not worth their resources and therefore, will not take

my complaints.

Because of the issues raised in the Case Background Section of this
complaint, the problems cannot be decided by a Magistrate or Arbiter. The
US Secret Service's threat of “Must be found Mentally Ill or deemed a
Terrorist” cannot resolve by a lower level judge or arbiter.

Please, assign to the District Judge with authority to resolve such
issues and place the Plaintiff under the Court’s protection should it deem
necessary to protect the Plaintiff and technology from government seizure.

Jurisdiction

“The district courts shall have original jurisdiction of all civil actions
arising under the Constitution, laws, or treaties of the United States.” (28
U.S.C. section 1331) Since the laws in question are the requirements of the
Americans With Disabilities Act (ADA), Title III (42 U.S.C. section 12182
“Prohibition of discrimination by public accommodations”) and Section 504 of
the Rehabilitation Act (Section 504)(29 U.S.C. section 794) this district court
has jurisdiction under 28 U.S.C. section 1331.

“Except as provided in subsections (b) and (c) or as expressly provided
otherwise by Federal statute, in any civil action of which the district courts
have original jurisdiction, the district courts shall have supplemental
jurisdiction over all other claims that are so related to claims in the action
within such original jurisdiction that they form part of the same case or

controversy under Article III of the United States Constitution. Such

Budd0002

 

 

 
oo f& NN DBD UH F&F WY WL

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Gase 1:19-Cv-004 06g? LM-RSI ECF No. 1 filed 06 21m PagelD.3 Page 3 of 27

supplemental jurisdiction shall include claims that involve the joinder or
intervention of additional parties.” (28 U.S.C. section 1367) Because the
underlying issue of Medical Malpractice is a State jurisdiction and
substantially related to the Federal Issues of this complaint, this district court
has supplemental jurisdiction over the Medical Malpractice Issue as well.

Case Background:

This case arose out of a response to President George W. Bush’s
request for ideas to Protect the United States after the events of 9/11/2001.
Within 2 weeks after submitting my technology summaries, I returned to my
Reno, Nevada, home to see a Soldier in Summer uniform climbing out of my
bedroom window. I was unable to confront the intruder. I learned he had
installed a backdoor on my computer and did other actions in my home. The
evidence will be presented in court.

I traced the backdoor first to IBM. After notifying my coworkers on the
project of the threat, it changed to the US Naval Research Laboratory. The
evidence will be presented in court.

I moved from Reno, Nevada, to Battle Creek, Michigan, in July 2003,
the surveillance continued. Two cars were noted as hanging around my
home. I took down their license plate numbers and showed the numbers to a
Kalamazoo Sheriff Deputy, who lived below me, he stated they were both
government vehicles. That was all that was listed for them.

After notifying the Emmett Township Police about the problems, an
officer and a man, Michael Cupp, claiming to be an IT Specialist, came to my
home. The officer ordered me to show Cupp one of my projects. While I was
complying with the order, the officer left the table. When I looked to see
what he was doing, I saw he was going through cabinets, refrigerator, and
other things. There was no interpreter present. I told them to leave because

it was an illegal search of my home (Violation of the 14 Amendment of the

3

Budd0003
eee

 
oOo eS YN DB A FSF BW BO

mM NO NO NY NH NY WN ND HN KK fF KF FF Fe FOF RESO el

 

 

se 1:19-cV-004 Gm? LM-RSK ECF No. 1 filed 06/12/ 14am, PagelD.4 Page 4 of 27

US Constitution, Illegal Search and Seizure Clause). Mr. Cupp is now a
Psychologist for Summit Pointe South.

On or about May 12, 2006, Officer Rugg of Emmett Township Police
came and took me without explanation or interpreter from my home to Battle
Creek Health System (now dba Bronson Healthcare Group). I was handcuffed
and transported as a criminal without explanation from there to Fieldstone
Center (now dba Bronson Behavioral Health Services), the local Mental
Hospital. I was seen by Dr. Georgina Srinivas Rao, of Middle Eastern descent.
There was a Sign Language Interpreter present. I was told that I was being
evaluated for mental illness based on the officer’s note that I spent more
money on technical texts than on food. How was that a ground’s for putting
someone in a mental hospital? Technological books are more expensive.
Before Dr. Rao released me, I was asked to meet her for another interview.

At the second interview with Dr. Rao at Behavioral Health Resources
(now DBA Summit Pointe South) on or about June 1, 2006, I still was not
informed of what was going on other than the officer claimed I spent too
much on books and not enough on food. This time my brother was present.
She asked if she could speak with him alone. I still do not know what she
talked to him about, but it seems he was brought into the scheme that was
to play out.

After this, I learned my home had been bugged, wiretapped, and
cameras installed. All, of course, was denied. Then in early June 2006, a
Secret Service man, “Jason,” came from the Grand Rapids office to speak
with me through a Sign Language Interpreter, Roxann Duncan.

He explained to me that someone in Washington, DC claimed to have
received a threat against the President from me. He stated that I must either
be found mentally insane, or I will be deemed a terrorist and be taken to an

unknown location for the rest of my life. I told him I never made the threat.

4

Budd0004
SN

 
oOo © JN BDH HH F&F WH KN

Ny mo who BH HNO PPO LO NO HN =| = = = OOS EEO Eee OOO Sele
“ao NDR OA F&F WH HO —|&—§ 3D O FB HN DBD UA S&S WO NYO —| CO

 

Gase 1:19-CV-004 fae? LM-RSIK ECF No. 1 filed 06/1217 fm PagelD.5 Page 5 of 27

From that point to June 28, 2006, people started to hang around my
home. I documented this and showed it to the Kalamazoo Sheriff Deputy,
who verified that they were government vehicles and people. The Emmett
Township Police had other excuses like one man was a Post employee having
lunch in front of my home. Post Foods was some 4 to 5 miles away. No one
had ever gone there in the back 40 of an apartment complex to have lunch.
The other suddenly left when he saw me looking at him with a camera.

I tried to tell my brother what was happening, but uncharacteristically
of him, he refused to look at the evidence. He could have seen it all over the
apartment. He sided with the others, who eventually led me to a pond
Jocated over a half-mile in the woods, far from anyone’s usual presence.

On or about June 28, 2006, under threat that I would be deemed a
terrorist and vanish if I did not play along with the scheme, Cupp had me get
into the pond and wade. When he was done, I was told to go back. On the
way, I met 5 men all wearing red polo shirts with the words “Renaissance
Faire.” The Faire was in the area at the time. They told me I was to be taken
to Vandenburg AFB in California where I would live out my life in prison.

The Emmett Township Police arrived with 2 officers, one was Officer
Rugg and the other was unnamed. They took me in the rescue ambulance
and started to threaten me. I had to keep my feet in a prescribed manner, or
I would be “Castrated.” The threats continued all the way to the main
hospital.

There I was ordered to dress in a hospital gown and keep my feet as
prescribed. Most, I could not understand. There was never any interpreter. I
was threatened repeatedly by staff, who later belonged to Fieldstone Center.

Finally, before I was transferred to Fieldstone Center, a doctor, who I
could not make out the name, handed me only the signature page and she

pointed to the place to sign. I was not allowed to read the document. I was
5

Budd0005
ene

 
eo © JN DR HH SF WY LH

wy NH NY NY NO NY NY NN NH FY | §|& FF RFF Fe OES OS lh ES
eo YN KN AN Ff BO NY KH SG CO OBO ND KH FSF YW YY | &

 

Gase 1:19-Cv-004GfimP LMI-RSIK ECF No. 1 filed 06/12/]m, PagelD.6 Page 6 of 27

threatened more to sign. I signed the document under duress and threat of
death. The document must be deemed null and void.

ISSUE 1: VIOLATION OF ADA, ISSUE 2: SECTION 504, ISSUE 3:
MICHIGAN PERSONS WITH DISABILITIES CIVIL RIGHTS ACT 220

After I was transferred to Fieldstone Center and met Dr. James Gandy,
who took me into the interview room without an interpreter. I could not
understand much of what was going on. I told him I was Deaf and needed a
Sign Language Interpreter. I handed him two medical reports: (1) showing
my deafness (by Drs. J. Preston and Donald M. Nockleby) and (2) showing
my right shoulder and arm are severely damaged (by Dr. Aubrey A. Swartz).
Dr. Gandy did not read either. He simply set them aside and continued the
interview without complying with the ADA, Michigan Persons with Disabilities
Act 220 of 1976, or Section 504 requirements to provide an ASL Interpreter.

It did not matter how I responded, the diagnosis was already made
before we even met. Dr. Gandy also refused to examine any of the evidence
I attempted to provide showing the reality of the events leading up to this
meeting. Dr. Gandy seemed distant and cold. He ordered something, which I
later learned was 1MG of Risperdal. At the time, I could not understand why I
was being given medication. I later learned when Dr. Gandy gave me a book
entitled, “Surviving Schizophrenia” by E. Fuller Torrey, MD.

I read the book to find out what was going on. As I read the criteria for
Schizophrenia, which could be applied to anyone the doctor chose.

I was subjected to several diagnostic tests, of which none showed any
sign of Schizophrenia. I also began to have a very unnerving reaction to the
Risperdal. I informed Dr. Gandy that I was becoming so restless that I felt
like I was coming out of my skin. He only raised the dose and the symptoms
magnified. So, he raised it again. The symptoms continued to worsen. Now,

even though I have been off Risperdal for 13 years, I cannot relax or sit still.

6
Budd0006

 
Oo &©& NY DH A FSF WH NH

NHN NO NHN NHN BL NO NK RO RO Om le
oo JY DH UN F&F W HO —|§ SF BO FH AN KD TA F&F WY NY —|K @

 

Gase ETS CV-004GxPLMERSIC ECF No. 1 filed 06/121" fn PagelD.7 Page 7 of 27

I go for days, even months with very little sleep. I have now been diagnosed
with Tardive Dyskinesia (Akethasia) which is the involuntary restlessness
and uncontrollable movements I must now live with for the rest of my life
because of a chemical change in my brain.

Through all the doctor visits and workshops for the 3 weeks, I was
falsely imprisoned in the mental hospital, I was never once allowed to have
access to an interpreter or a TTY to call family or anyone else, although the
hearing patients were allowed free access to the two voice phones. I asked
for a TTY but was denied. My rights were discarded entirely for the whole
time I was in the hospital.

I tried, to no avail, to go through the Michigan Department of Civil
Rights and Fieldstone Center claimed they had 13 people claiming 1
understood fine. My doctors’ report showing not one, but two doctors who did
extensive testing diagnosed me with the inability to process sound.
Fieldstone’s staff are not qualified to make such a decision. Yet, the State of
Michigan accepted their excuse. The problems with the Michigan Department
of Civil Rights choosing to ignore discrimination and biackmail of Deaf citizens
has been turned over to the US Department of Justice for Violations of Title II
of the ADA and Section 504 as well as blackmailing Deaf people into useless
agreements MDCR refuses to enforce.

Title 42 U.S.C. section 2000d states “No person in the United States
shall, on the ground of race, color, or national origin, be excluded from
participation in, be denied the benefits of, or be subjected to discrimination
under any program or activity receiving Federal financial assistance.” The list
of persons protected was increased to include those with disabilities in
Executive Order 13160, June 3, 2000, 65 F.R. 39775, and also the ADA

(1990). This includes those with Hearing Impairments.

Budd0007

 
Oo 62 NBD Ww SF WY NY =

NO NO NHN WH NY NH NH NHN NO | | §- | |= |e FeOORreeOOO
oo ~~ NBN UN FP WH HO KH GS OBO RB NA HD AH F&F WH NN | S&S

 

Gase 1:19-Cv-004 GfmPLM-RSIK ECF No. 1 filed 06/12/ dm, PagelD.8 Page 8 of 27

For the Defendants to receive Federal funds, they must agree to abide
by the requirements of Federal standards. Failure to comply exposes the
Defendants to Judicial review as to their ability to continue to receive Federal
funds and/or repay all Federal funds received by the Defendants. (42 U.S.C.
section 2000d-2)

These standards require the Defendants to provide Sign Language/Oral
Interpreters, assistive listening devices, TTYs, Videophones, and other
accommodations for the Hearing Impaired Patients/Customers. The
Defendants repeatedly failed to provide these accommodations to the
Plaintiff. Even now, after 13 years of being on notice, the Defendants have
continued to fail to provide accommodations at every appointment. They only
provide interpreters occasionally.

On October 30, 2018, when asked why there was no interpreter for
me, Tanesha Sanders told me (African-American, Female, support staff), “I
requested one, but no one responded.” The law states, “Provide” not
“Request” an interpreter. This requires due diligence, meaning all steps must
be taken to secure an interpreter for every appointment.

On October 31, 2018, I requested a letter from Dr. Gandy regarding
my Hearing Impairment. I did not hear from anyone for a week. So, I
returned to Summit Pointe South on November 7, 2018, to find out what was
happening. I needed the document for a case before the Michigan
Department of Civil Rights. They told me there was a problem, but no one
informed me, and no one intended to notify me. I was just let go. I had to go
to Summit Pointe central office downtown. It took until February 28, 2019, to
get the letter from Dr. Gandy. Problems included not knowing to call me
through the Relay (711) and that my phone number was “(111) 111-1111”
(notified by Amber Whoolery of Summit Pointe Compliance Office — now

replaced). No attempt was ever made in 13 years to verify my phone number

8
Budd0008

 
Co Ff NN ND nv F&F WW WO —

pO WM WM PPO HO VN KN NHN Rm eel
oN KN AH BR WO NY KH SCS BO Ge HN DBD AH FF WY DY —- CO

 

Gase PES ON O08G gah -NERSIS ECF No. 1 filed 06/12/12 PagelD.9 Page 9 of 27

despite the apparent error. All phone numbers are assumed Voice numbers
by staff. They must contain numbers by type of phone wherever the phone
number appears. I ended up losing the case because of the incompetence of
the Defendants and their failure to accommodate a Deaf Patient/Customer.

The Defendants refused to accommodate the Hearing Impaired, and as
far as I know, I am the only one they service. All advertisements on TV they
ever used excluded the Deaf Community by not using captions or interpreters
and minimal printed words. Their focus is strict to the Hearing Community.
Their staff is not trained to deal with the Hearing Impaired, and their
computer systems do not accept phone numbers for TTY, Videophone,
Textphone, or other types of technology the Deaf must depend upon to
communicate. So, all staff assumes all numbers are Voice.

Since Schizophrenia and other Mental Disorders are culturally based,
they failed to accommodate the culture of the Deaf Community and diagnose
a Deaf person as having “Paranoid Schizophrenia” according to the Hearing
culture when in fact the person does not have “Paranoid Schizophrenia”
according to Deaf culture. The Defendants’ doctors and staff have no training
to deal with the Deaf Community, and therefore the diagnosis I have been
given cannot stand as it violates my civil rights and is based on prejudice
rather than medical facts. This prejudice has caused irreversible brain
damage, which is inexcusable. All attempts to change medications have failed
to calm the Tardive Dyskinesia (Akethasia). There is still no medical
evidence that I have any form of Schizophrenia. Once I was in the mental
hospital, all the games stopped and nothing ever happened again, even

before the medications began. Therefore, medicines are not affecting the

“Disease.” There is no disease present.

The diagnosis is false and based on players in a scheme to silence me

and keep others from believing in the technology I developed. This

9
Budd0009

 

 

 
oOo © NN DA An F&F WY NH

Ny bw NH N NY YH NH WN NO | =F | FF KF FSF FEF Fe YE =
eo oN HN OH FSF BH NOUS! llUCOlUlUCUCOOClClUeOUGNCUCUCNNO ROW NN Dl CO

 

—

Case 1:19-cv-00466qR1 M-RSIK ECF No. 1 filed 06/12/19="PagelD.10 Page 10 of 27

technology will be presented in court.

ISSUE 4: MEDICAL MALPRACTICE

“Sec. 2912 (1) A civil action for malpractice may be maintained against
any person professing or holding himself out to be a member of a state
licensed profession. The rules of the common law applicable to actions
against members of a state licensed profession, for malpractice, are
applicable against any person who holds himself out to be a member of a
state licensed professional.

(2) Malpractice may be given in evidence in defense to any action for
services rendered by the member of a state licensed professional, or person
holding himself out to be a member of a state licensed profession.” (MCL
600.2912)

Notice of Medical Malpractice Action against the Defendants Now Given.
As MCL 600.2912b requires Notice of a Medical Malpractice Action is given
before the commencement of such an action. Since the Case has been filed
with the U.S. Department of Justice since December 28, 2018, and no
response has been forthcoming, I must file myself before the 300-day statute
of limitations expires. State law (MCL 600.2912b) requires 182 days of notice
before an action can take place. The two laws herein conflict with each other.
Since the main focus of the Complaint the Federal Issues 1 and 2 and
Michigan State Issue 3, this Complaint must be filed before the 182 days
end. So, comingled is the Medical Malpractice Issue with the Federal Issues,
all four issues must be handled together.

Because I do not have the luxury of legal counsel, I must do all the
work myself, and this takes time to find all the applicable laws, Federal and
State. I must first go by Federal Deadlines as they hold the priority and then

State law, which is secondary.

10
Budd0010

 
Oo 6S JN BO A FF WD NO —

NO Bb NO NO KH KO NO BNO Rm
eo NHN DBD AW F&F WD NY | GS Oo SH HN KH WH F&F WD NY | &S

a)

oN

se 1:19-Cv-0046Gake|-M-RSK ECF No. 1 filed 06/12/19™PagelD.11 Page 11 of 27

The facts of the Complaint meet the requirements for MCL

600.2912b(4)(a)-(f). The Medical Malpractice Issue arises out of the refusal

or failure to provide the Sign Language Interpreter and therefore have

adequate communication between Doctor and Patient. This poor

communication led to the injury of Tardive dyskinesia (Akathisia), a life

long debilitating condition.

Had there been proper communication and the inclusion of the Deaf

Culture in the diagnosis process, this condition and the false diagnosis could

have been avoided. Here are the four elements of Medical Malpractice.

A.

 

Doctor/Patient Relationship

When I entered Fieldstone Center, the Mental Hospital, I was seen
by Dr. James Gandy. This established the Doctor/Patient
Relationship that continues today, although I now see him at
Summit Pointe or Summit Pointe South. I had also been treated by
several other doctors and staff over the years who all depended
upon Dr. Gandy’s diagnosis. None of them ever questioned his
diagnosis, or the methods used to make the diagnosis. My
objections were met with telling me I lacked affect, meaning I had
no knowledge of the presence of the disease. Nothing I said or tried
to present made any difference to anyone. The diagnosis was set
before I ever met Dr. Gandy.

The only reason I went along with the game was that I was told I
was under a Federal court order to be treated for a mental disorder
or be deemed a terrorist. I had no choice but to accept my situation.
Doctor Negligence

Because of Issue 1: Violation of the ADA, Issue 2: Section 504 and
Issue 3: Michigan Persons with Disabilities Act 220, there was no

proper communication between Dr. Gandy and the Plaintiff or any of

11
Buddoo11

 
CoC feo NN DH UH FSF WD LO =

NO NO NO NO WH BH KN BR RO mm mm wee le
oN DB UN Sh WY NH K§ BD OBO eB NHN BH AH FP WD NYO —K|K§ OS

Q)

se 1:19-cv-0046Gq_M-RSK ECF No. 1 filed 06/12/19"™PagelD.12 Page 12 of 27

 

the other doctors and staff for the 3 weeks the Plaintiff was in the
mental hospital under false pretenses. Because of the lack of proper
communication, there cannot be an appropriate diagnosis of a
mental disorder.

Since the diagnosis of Paranoid Schizophrenia is culturally based,
the basis of the diagnosis must be the Deaf Community rather than
the Hearing Community. I am Deaf, not Hearing. Dr. Gandy was
presented with the medical evidence of my deafness. However, he
declined to include it in his evaluation. This is substandard medical
care. Even today, my deafness is not included in any assessment. It
does not matter rather or not, I have an interpreter present for the
review. It still goes on.

I have a terrible reaction to every medication the doctors and staff
try. Still, I am said to be “Paranoid Schizophrenic.” There is no
medical proof I have the condition at all. Just vague generalities that
can be applied to anyone the doctors choose. All evidence I tried to
show that the events were real was denied and refused to even
examine. The diagnosis was decided before I ever met Dr. Gandy.
This is by nature, Medical Malpractice.

According to “Jason” of the US Secret Service, Grand Rapids,
Michigan, Summit Pointe was contracted to find me either mentally
ill or a terrorist. The Defendants had adverse motivation to come up
with this diagnosis despite any and all evidence to the contrary I
attempted to present. This is medical negligence.

Injury to Specific Damages

“The diagnosis of Tardive Dyskinesia (Akethasia) has never been
disputed. It is a side effect of antipsychotic medications. These drugs

are used to treat schizophrenia and other mental health disorders.
12
Budd0012

 
oO es KN DBD AH FSF WD HY

NY bw NH NHN BH NY NY NY NO | || FF FP FF FF FP PF S| eS
oN HK wh Bh OUwHLULUhNlUlUmrelUCOCOUlUlCCOClClewWOWlUNS CUNO RPO NSD OS

 

Case 1:19-Cv-0046 Gril. MI-RSIK ECF No. 1 filed 06/12/19m™PagelD.13 Page 13 of 27
?

Tardive dyskinesia causes stiff, jerky movements of your face and
body that you can't control. You might blink your eyes, stick out your
tongue, or wave your arms without meaning to do so.
Tardive dyskinesia can be hard to diagnose. Symptoms might not
appear until months or years after you start taking antipsychotic
medicine. You can get tardive dyskinesia (TD) if you take an
antipsychotic drug, usually for three months or more. But there've
been rare cases of it after a single dose of an antipsychotic medicine.”
These quotes from WebMD give an idea of what Tardive
dyskinesia is and what causes it.
The response to drugs like Respirdal, in my case, was acute. When I
first started to have problems with Tardive dyskinesia, I told Dr.
Gandy the best I could. He was aware of the issues with the medication
and the risks. This was not passed on to me as there was never an
interpreter present. This lack of proper communication between Doctor
and Patient rose to substandard medical care. Unable to communicate
correctly what was happening, Dr. Gandy doubled the dose from 1 MG
of Respirdal to 2 MGs of Respirdal a day instead of changing to one of
the many alternative drugs. The problems did not decrease. Instead,
they increased drastically. However, instead of changing medications,
Dr. Gandy again raised the dose to 3 MGs of Respirdal per day. I was
unable to sleep this whole 3 weeks. My motions (rocking, tongue
movements, etc.) were out of control.
1. Physical Damages - Visible

Finally, at the end of 3 weeks, Dr. Gandy changed my

medication. However, by that time, it was too late. Tardive

dyskinesia was now a permanent disability that has never be

brought under control for the past 13 years. It is unlikely
13
Budd001 3

 
Oo 68 SN DH A S&F HY LW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:19-Cv-0046 Gas M-RSK ECF No. 1 filed 06/12/19 m_PagelD.14 Page 14 of 27

anything can be done now. Currently, I am on Lorazepam %2 MGs
a day. This is all of the medication I can tolerate. Any more of
Lorazepam and I can not function at all.

For ten years, I had not slept more than 2-3 hours a day. I could
not and still cannot relax enough to sleep. I have to go until I
literally crash. This means it does me no good to go to bed
before 2-3 AM and I must get up at 7 AM the same morning. For
me, it is quite a feat as I usually get only 2-3 hours sleep a night.
To put a dollar amount on this brain damage is difficult to do,
especially for someone who was only 49 years old and have to
live with this for the rest of my life (The longest anyone has lived
in my family is to age 86.) The stress of this condition is very
hard on the mind, psyche, and other organs like the heart. My
blood pressure has been raised significantly, and I must now be
on blood pressure medications. The medical costs for the lifetime
of dealing with Tardive dyskinesia will be extremely high. At
the moment, I have health insurance to help. However, this will

soon end.

. Social Damages - Visible and Invisible

The social consequences of Tardive dyskinesia cannot be
quantified. People are often very nervous around people with this
condition. Many people stay away from me thinking something
serious is wrong with me and that I am not safe to be around. I
often have to spend much time explaining to people what is
wrong. When I encounter law enforcement, they immediately
suspect drug abuse. Children, even in my own family, shy away
from me because of the constant movements that they do not

understand. It scares them.

14
Budd00o1 4

 
oO © JN DBD OW F&F WY NO

wm HO NN HO HN HY WHO HO NO | | KF FF FEF eSESllllOlUrLDLESElUl ele
ao oN ON OA BP OBO UNlUlULUMeESlUOOlCOCO DONS ON PON OLE CS

 

D.

Case 1:19-cv-004 6G M-RSIK ECF No. 1 filed 06/12/1 Samh>age!D.15 Page 15 of 27

Improper treatment

Because of the total disregard for my Civil Rights and the need
for a Sign Language Interpreter, a false diagnosis was given and
therefore, the wrong medication, Risperdal, was given. The
Defendants’ total disregard for my medical care caused
irreversible brain damage.

Had the Defendants’ given proper medical care and appropriate
evaluation, I would never have been diagnosed with a disease I
never had in the first place.

However, The US Secret Service contracted Summit Pointe to
diagnose me either as Mentally Ill or a Terrorist. This led to my
being falsely diagnosed as being “Paranoid Schizophrenic” despite
the evidence I tried to present to show the events were real.
This improper treatment of the Plaintiff continues to this day.
With most appointments having no interpreter, but I must go to

get my medications.

ISSUE 5: FALSE/WRONGFUL IMPRISONMENT
A false/wrongful imprisonment charge requires 4 elements to be
proven: 1) Intent; 2) Actual confinement in boundaries not of Plaintiff's
choosing; 3) A causal link, and 4) Awareness of the detention
(Restatement (24) of Torts, Section 31). “[t]he essence of false
imprisonment is the intentional, unlawful, and unconsented restraint by
one person of the physical liberty of another.”

1. Intent

According to “Jason” of the US Secret Service, Summit Pointe
had been contracted to find the Plaintiff either Mentally Insane or
a Terrorist. Thus, the Defendant had a motive to restrain the

Plaintiff. Without having a lawful ground to do so, an unlawful
15
Budd0015

 

 
co ©&§ SN BO OHO SP WY HY

Ny bs bw dN KR HD DN RD Rw et
So NN UA FP WH WH &§ SFT OBO OH NAD A F&F YW NH | &

 

Case BOE Cabo MR SIS ECF No. 1 filed 06/12/19 —_,PagelD.16 Page 16 of 27

means had to be used. In so doing, the doctor at Bronson
hospital and Dr. Cupp forced the Plaintiff to sign a document
under duress, which the Plaintiff was not allowed to read.
Therefore, no legal consent was ever obtained to confine the
Plaintiff to a mental hospital. The Defendants had an ulterior
motive to their actions. The Plaintiff was never given a copy of
the said document.

Actual confinement in boundaries not of Plaintiff's
choosing

The Defendants confined the Plaintiff in the Defendant Mental
Hospital from June 28,2006 for 20 days. This was done without
the Plaintiff’s Informed Consent. The Plaintiff was subjected to
repeated threats and placed under duress for hours before he
was taken to Fieldstone Center. Each of the people involved in-
the incidents at the main hospital was later found employed by
Fieldstone Center as male nurses and other staff.

A causal link

The link between the events leading up to the stay in Fieldstone
Center was meant to ensure Dr. Gandy had reason to believe the
Plaintiff was mentally ill and having a mental breakdown. The
Defendants had multiple people involved to ensure that there
were enough “witnesses” to the events to make the scheme
plausible for the doctor to make a decision. Even if there were
hundreds of “witnesses,” false testimony is still wrong.

The entire scheme is built upon the doctrine of Plausible
deniability” so often used by the federal government to weasel its
way out of hard cases. It claims that the federal government

won't do such things against its own citizens. Just look at what
16
Budd0016

 
Co fF NN BN UA FF WY YN

NY NO WO NSN WN NS WH HO HO Fe RFR Set ee =e —,————mhUh —

 

se 1:19-cv-0046Gem_M-RSK ECF No. 1 filed 06/12/19**PagelD.17 Page 17 of 27

was done to Candidate Donald J. Trump and the Russian Dossier.
He is a public citizen. Just think of what is being done to private
citizens who have no access to high-priced lawyers to protect
them, especially a Deaf person who cannot obtain a lawyer at
any price. Believing such things don’t happen in America is

utterly foolish.

. Awareness of the confinement

Plaintiff was aware of his detention but had no choice in the
matter. There were too many people involved in the scheme to
do anything about the events. Staff informed the Plaintiff that if
he left, they would call the police and have him brought back.
Why would they say that, if it was voluntary in the first place?
The Plaintiff did attempt to show Dr. Gandy that the events the
Plaintiff was describing were real. However, Dr. Gandy refused to
look at the evidence or pay any attention to the Plaintiff’s side of
the story. Things were already decided.

The Plaintiff was told he was under a federal court order, by staff,
to remain in the Defendant Mental Hospital and that he must
undergo treatment for the mental illness for the rest of his life.

It wasn’t until May 6, 2019, that Dr. Gandy finally informed the
Plaintiff that there was no federal court order involved. Each time
the Plaintiff was forced into Summit Pointe under a false
representation of a federal court order is still false imprisonment.
The Plaintiff was being Subjected to false imprisonment each and
every time the Plaintiff was misled into believing he had to
appear or be forced back into the mental hospital again.

The only reason to continue to see Dr. Gandy or anyone else is to

get the medication to calm the effects of Tardive Dyskinesia.
17
_ Budd0017

 
oOo fo AN DBD AW F&F WD LH =

wo bt BHO BOO bh KO DOD RD Rm me mm eet
oo NN ND Hr F&F WO NYO F&F DBD WO CO NH A F& WO NY | OS

 

Case 1:19-cv-00466 4. M-RSK ECF No. 1 filed 06/12/19@RagelD.18 Page 18 of 27

JUDGMENT SOUGHT:

Plaintiff now requests the Court to grant review in favor of the Plaintiff
on the issues of Violations of the ADA, Section 504, and the Michigan Persons
with Disabilities Act 220. Also, the Plaintiff requests this Court to grant
review in favor of the Plaintiff on Violations of Medical Malpractice and
False/Unlawful Imprisonment. Plaintiff requests judgment against each and
every Defendant named herein.

Plaintiff acknowledges that although the following amounts are the
maximum allowed for Civil Cases by Congress as of 2013, the District Judge
has the final say as to the fine(s) awarded in this case.

On the ADA and Section 504 Issues, the Plaintiff requests fines for
each of the 20 days the Plaintiff was held in the Defendant Mental Hospital,
Fieldstone Center (now DBA Bronson Behavioral Health Services) in the
maximum amount allowed currently as $150,000 (as 2013 and raised
7.1% per year thereafter) per day for a total of $3,000,000. This is
for each issue. Plus all Defendants must be denied Federal funds for 10
YEARS and until Defendants prove in this Court that they have resolved all
federal violations, especially regarding the Deaf and Hard of Hearing
Communities. The Defendants must prove they serve the Deaf and Hard of
Hearing Communities by free will involvement, not forced into their service.
Since State funds and Federal funds are commingled by the State of
Michigan, the Defendants cannot receive State funds as well so the
Defendants cannot go through the State of Michigan to receive Federal funds.
This is to include the training of all doctors and staff in dealing with the
Hearing Impaired and providing assistive and auxiliary aids and services for
the Hearing Impaired. They must also be trained in the Deaf and Hard of
Hearing Cultures and means of communication. Wherever a phone number is

listed, it must also contain the type of phone it refers to (“Voice,” “TDD/TTY,”
18

Budd0018

 
Ca

oO fe KN BO AH FSF YD NY —

NY NO NO NHN NN NY NY NO NO | | HF HFEF FEF FOES Eee el
oN KN NH BP BD NY SY Oo CO OOUl NS UNUM UL SlUlUMheULULN UCU CLCUO

 

Se 1:19-cv-0046Giil_M-RSK ECF No. 1 filed 06/12/19«PagelD.19 Page 19 of 27

“Videophone,” “Text Only,” or any other future technology the Deaf use to
communicate. Staff and doctors must always verify the type of phone
number and the correct number to contact. The Doctors and Staff must all be
trained and tested in the use of these technologies and how to use the Relay
System.

The US Social Security Administration must be notified that the filing of
the report by Dr. Brown in 2010, or thereabout, was based upon a “False
Diagnosis” and is repealed. All other filings of this “False Diagnosis” must be
abolished from the respective Federal/State agencies. This includes the
agency that forbids me to own a firearm for self-defense or even go to
friends who possess firearms. Copies of all documents must be sent to the
Plaintiff.

On the Michigan Persons with Disabilities Act 220 Issue, the
Plaintiff requests fines equal to the federal ADA and Section 504 Issues
above, since the State does not publish a limit on the penalties. Therefore,
the amount must be the same as for Issue 1 and 2 above ($3,000,000),
State standards cannot be substandard to Federal Standards.

On the Medical Malpractice Issue, the Plaintiff requests fines for
each of the 4 points for $280,000, the limit set by the Michigan Legislature.
However, this Federal Court is not bound by the State Legislature’s value.
Therefore, Plaintiff requests $1,000,000 for each year the Plaintiff
suffered due to the negligent injury caused by the Defendants and
continuing for the life of the Plaintiff (estimated to age 86, but could
extend longer). The Defendants must pay for all treatments and
medications for the effects of Tardive Dyskinesia (including but not
limited to high blood pressure and sleep assistance) for the life of the
Plaintiff. These treatments must be through an independent medical

physician(s) determined by the Plaintiff's Primary Care Physician, Dr. Mark
19
Budd0019

 
Co oN A AW & WN

NHN NWN NO WN HP KH FLO KH KH | KF FF FF FO SEO Ell Peel S| le
eo oN KN AN B® BDO NlrRERlUCUCOCOUlUlUCCOlClCOmwOUGNCUNCUCUCUM CU SLlUlUMwhCOCUN OO UC

 

Case 1:19-cv-0046 6 pth, M-RSIK ECF No. 1 filed 06/12/19 ak agelD.20 Page 20 of 27

Henry, Wattles Park Family Practice, Battle Creek, Michigan.

On the False/Unlawful Imprisonment Issue, the Plaintiff requests
fines for $3,000,000 for the 20-day Unlawful Imprisonment for forcing the
Plaintiff into the Mental Hospital under duress against the Defendant Bronson
Behavioral Health Services. For each of the appointments, the Plaintiff was
forced to attend under threat of being recommitted to Defendant Mental
Hospital for failure to appear at all dates set by Defendants Summit Pointe
and/or Summit Pointe South. These included weekly appointments with a
case manager for the years 2007 to 2010 ($100,000 x 228 appts =
$22,800,000) + ($100,000 x 20 appts (2006) = 2,000,000) =
$24,800,000 as well as monthly doctor dates with Drs. Rao or Brown 2006
($100,000 x 5 = $500,000) + for years 2007-2010 ($100,000 x 48 =
$4,800,000) = $5,300,000. Quarterly meetings with PA Pujah for years
2010 to 2012 ($100,000 x 9 = $900,000). For Quarterly appointments
with various doctors and Pas for the year 2013 ($150,000 x 4 =
$600,000). For the year 2014 ($160,650 x 4 = $642,600). For the year
2015 ($172,056.15 x 4 = $688,224.60). For the year 2016
($184,272.14 x 4 = $737,088.55). For the year 2017 ($197,355.46 x 4
= $789,421.83). For year 2018 ($211,367.70 x 4 = $845,470.78). For
the year 2019 ($226,379.81 x 4 = $905,499.23). Each year thereafter it
goes up 7.1%.

2006-2010 $30,100,000

2010-2012 $ 900,000

2013 $ 600,000
2014 $ 642,600
2015 $ 688,224.60
2016 $ 737,088.55
2017 $ 789,421.83

20
Budd0020

 
Oo fF NN NBN A FSF WH NL

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:19-Cv-0046 Gaia M-RSK ECF No. 1 filed 06/12/19amPagelD.21 Page 21 of 27

2018 $ 845,470.78

2019 905,499.23
$36,208,304.99 for Defs. Summit Pointe & South only

Finally, the Plaintiff requests Punitive Damages against all
Defendants for the magnitude of the injuries and damages caused over the
years and for the continued suffering and harm to the Plaintiff’s reputation

and standing in his family and communities.

Issue 1 3,000,000
Issue 2 3,000,000
Issue 3 3,000,000
Issue 4 7 ,680,508.29
Issue 5 3,000,000
Subtotal 19,680,508.29

Punitive (x3) $59,041,524.87

Total/Defendant $78,722,033.16

The Plaintiff requests this June 2013 amount be raised by 7.1% per
year as allowed by Congress in 28 CFR Parts 36 and 85 Section 233.504. This
is $7,680,508.29 for years 2014-2019. For a total of $78,722,033.16 per
Defendant through 2019. As of January 1, 2020 payment due is
$1,616,316.09. Each year after that for the life of the Plaintiff, each
Defendant must pay on January 1 the amount of the previous year plus the
amount of times 1.071 of that previous amount to give the total due for the
new year. This continues until the year, or part of the year, of the Plaintiff's
death.

As for a non-monetary judgment, the Defendants must each prove
to this court and to the Plaintiff that all doctors and staff have been
appropriately trained in dealing with the Deaf and Hard of Hearing

communities in regards to their ADA, Section 504, and Michigan Persons with
21
Buddo021

 
Oo fe NN BA AH SF WY YN

Nm Ww KN N BD DN NR DR RO et tm
oa nN DB A F&F WH NO KH CF OBO RB NHN DB A FF WN KF S&S

 

Case 1:19-Cv-O046 Ga M-RSI ECF No. 1 filed 06/12/19 mmPagelD.22 Page 22 of 27

Disabilities Rights. They must also be trained in the Culture and Belief
systems of the Deaf and Hard of Hearing as to their proper diagnosis of
Mental Illness or related mental disorders. The Defendants cannot depend
upon the Hearing Culture and Belief Systems currently being used on the
Deaf and Hard of Hearing. The Defendants and their doctors and staff must
undergo basic communications training to communicate with the Deaf and
Hard of Hearing until an interpreter can arrive. The VRI (Video Remote
Interpreter) Service is inadequate as every time it has been used with the
Plaintiff both the Interpreter and the Plaintiff could not understand each other
because of poor connections and all-out drop of the link. The VRI System
Bronson uses fails to meet the federal standard of “Qualified” Interpreters.
Defendants must periodically give random tests of skills dealing with the Deaf
and Hard of Hearing to all doctors and staff to include fundamental
communication skills. These random tests must be shown to the Court and to
the Plaintiff to prove compliance with this judgment.

Bronson Behavioral Health Services must also provide TTY,
Videophones, and other technologies to the Deaf and Hard of Hearing
patients in their care at all times and promptly (15 minutes or less from the
time of the request.). The Defendants cannot restrict the Deaf and Hard of
Hearing abilities to communicate with doctors, staff, and the outside world.

It is deemed Medical Malpractice for a doctor to meet with a Deaf
patient without an Interpreter present. Only in the emergency room or under
emergency conditions can it be allowed. Then the VRI Service is permitted
until a live Interpreter can arrive at the location. The Interpreter must be
notified immediately and on the way to the site.

No Doctor or Staff may deny medical care to a Hearing Impaired
person to bypass the requirement to provide assistive listening devices or

any service the Hearing Impaired need to use.

22
Budd0022

 
oo S&S NSN WN UO FSF WD VY

po NH hw NO HP WH YN NN YN f- | HF FF FSF FO SEO Sl Sl
oN KN ON Se WO NY SF COOlUlUlUlOUlmlCUCOWClUGN ONC lULULUMLlLULNCOOUCUCUHElCUS

 

Case 1:19-CV-0046 Gai) -M-RSK ECF No. 1 filed 06/12/19 PagelD.23 Page 23 of 27

No Doctor or Staff may require the Hearing Impaired to bring their own
Interpreter or have a family member/friend/companion who signs to stand in
as an Interpreter to avoid providing one for the patient or companion. This
violates State Law, which requires all Interpreters to be certified by the
State. Denying service under this requirement is deemed Medical
Malpractice. It is failing to meet the standard of proper communication.

No documents can be accepted without a Sign Language Interpreter,
and the opportunity to have one is made. The Deaf and Hard of Hearing must
be given written notice that they have the right to a Sign Language
Interpreter and/or assistive listening devices before seeing doctors and/or
staff. Michigan State laws regarding VRI Service and the Rights of the Deaf
and Hard of Hearing must be provided to each Deaf and Hard of Hearing
patient in writing (Basic English since many Deaf cannot read English well. It
is a foreign language to the Deaf).

Sign Language is based on concepts, not words as in English. There is
no written form of ASL. The Interpreter must take English and change into
concepts the Deaf can understand with limitations. The Interpreter takes the
Sign concepts and puts them into words that can only approximate the
meaning of the Sign. The two languages do not meet as well as two voice

languages because they have nothing in common.

REPORTING and MONITORING
Patient Feedback, the Defendants, will develop a form to collect

feedback from Patients and Companions regarding the provision of auxiliary
aids and services. Such a structure will assess Patient and Companion
satisfaction with the quality of the auxiliary aids and services provided, the
effectiveness of communication with Defendants’ doctors and staff, and

response times.

23
Budaoo23

 
oOo ©& NWO A Pe WD! NTO

NY Ww NH LH KH NH NY NO NO | | | Se Se SF FEF OSE eS he
oN KN UN Ff WH NY — CO DO DB ANY BD AH SF WY NHN | S&S

 

Case 1:19-CV-004 60 @b-M-RSK ECF No. 1 filed 06/12/19 —_PagelD.24 Page 24 of 27

Compliance Reports Beginning three months after the effective date
of this judgment and every six months after that for the entire time of the
Defendants’ operation will provide a written report (“Compliance Report”) to

the Court’s Office and the Plaintiff regarding the status of its compliance with
this Judgment. The Compliance Report will include data relevant to the
judgment, including, but not limited to:

a. the number of requests for qualified sign language interpreters
received by the Defendants from Patients and Companions;

b. the number of times a qualified sign language interpreter was
provided by the Defendants;

c. the number of times the Defendants denied a request for a qualified
sign language interpreter and the reason for each denial;

d. the number of times the Defendants chose to provide video
interpreting services rather than a qualified sign language interpreter in
response to a request for a qualified sign language interpreter. Give the
reason and all steps taken to secure a qualified interpreter (including who,
contact information, when was the service for and when the service was
requested, reason service could not provide one, and all other pertinent

details about the request);

e. the number of times a request for a qualified sign language
interpreter was accepted by the Defendants, but the interpreter failed to
appear, and the reasons for the failure (who was the interpreter and contact
information);

f. the date and the time a qualified sign language interpreter was
requested by a Patient or Companion, the date and time the interpreter
arrived, and the date and time the interpreter actually began interpreting for

such Patient or Companion;

24
_ Buddo024

 
Oo © SN BD A FF WD HO =

Ny NO NH HO HN NY NY NO NO YF | FF FSF YF EF OSE IESE ES hl SE
o oN DH UH SF WY NH &|&§ SG OO NIN DH HH FF WY NY KF O&O

 

Case 1:19-cv-00466,2LM-RSK ECF No. 1 filed 06/12/19,,PageID.25 Page 25 of 27

pm

g. an explanation of the reasons for the delays in obtaining qualified
sign language interpreters in those cases where the response times failed to
comply with the time frames of reasonable due process;

h. the number of redeterminations performed

Redetermination, the Defendants, shail reassess its
determination of which appropriate auxiliary aids and services are
necessary, in consultation with the Patient or Companion, when a
Patient or Companion indicates that communication has not been
effective. The Defendants will document any instances where Patients
or Companions report that the auxiliary aids and services provided by
the Defendants failed to ensure effective communication. The

Defendants will record any redeterminations and the results of any
redeterminations. And the consequences of these redeterminations;
These reports will be filed with the Court and the Plaintiff.

ij. the number of complaints received by the Defendants from Patients
and Companions regarding auxiliary aids and services and/or effective
communication, and the resolution of such charges including any supporting
documents;

j. Documentation of compliance with all of the training and technology
provisions of this Judgment;

k. Defendants must call via Relay, notifying the Relay of the type of
phone the Deaf or Hard of Hearing uses. No automated calls to the Hearing
Impaired or prerecorded messages are allowed. The Defendants must use a
live person to communicate with the Hearing Impaired.

|. Copies of all feedback forms referenced; and

M. Copies of all logs.

Records the Defendants will maintain appropriate records to

document the information contained in the Compliance Reports and will make

25
Budd0025

 
Ca

Co fF ND OH F&F WD VY =

NY NY WW NN WH NY NY NN NO FSF FF YF Fe FEF EF OO EO OES Sh hl
eo NAN A BP BH NOS! lhc OlUCCOlUOUNClUCNCCOCA Ul OCU CUS

Se 1:19-cv-0046 Gam-M-RSIC ECF No. 1 filed 06/12/19 am) agelD.26 Page 26 of 27

them available, upon request, to the Plaintiff, as allowed by state and federal
law.

Finally, the Plaintiff requests that he be declared mentally sane without
Paranoid Schizophrenia and not a Terrorist. The Plaintiff also seeks the
protection of himself and all assets from all Federal and State/Local agencies
who may now try to kidnap or steal the Plaintiff's assets or technologies
under the color of the FISA Laws or FISA Court Orders. The Plaintiff also
requests orders to block any attempt to wiretap phones or internet
connections (including blocking internet service) or email addresses or any
other electronic surveillance methods, including his home and vehicle.

The Plaintiff must be free and safe to develop his technologies without

Federal, State, or Local interference or threat.

CERTIFICATION:

Certification and Closing Under Federal Rule of Civil Procedure 11, by
signing below, I certify to the best of my knowledge, information, and belief
that this complaint: (1) is not being presented for an improper purpose, such
as to harass, cause unnecessary delay, or needlessly increase the cost of
litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions
have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of
Rule 11.

For Parties Without an Attorney:

I agree to provide the Clerk’s Office with any changes to my address
where case-related papers may be served. I understand that my failure to
keep a current address on file with the Clerk’s Office may result in the

dismissal of my case.

26
Budd0026

 

 

 
Ca

Oo 6 YN DH WW F&F W NO

NM BO BR BRO RD DRDO a i

BC 1:19-cVv-0046 Cay M-RSIC ECF No. 1 filed 06/12/19 PagelD.27 Page 27 of 27

Signed,

Den CRO vate: 7 Vn}

Don R. Budd, In Pro Se

100 Minges Creek Place, Apt F-111
Battle Creek, MI 49015-4285

TTY Only (269) 979-8516

 

27
Budd0027 _

 

 
